Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiber (DE102013101084) in view of Gromoll (WO2006/069893).

As to Independent claim 1, Leiber teaches a stator (1) of an external-rotor motor, including: multiple exciter coils (14,16); at least one heat-conducting means (42); and a heat sink, in the form of a stator carrier (2, 4), a cooling body and/or a housing (24), wherein the stator bears the multiple exciter coils (14, 16), wherein the at least one heat-conducting means (42) is configured for heat dissipation in an axial direction is provided, and wherein the at least one heat-conducting means (42) lies against an end side of at least one of the multiple exciter coils (14, 16) or against a potting compound or insulator surrounding the at least one of the multiple exciter coils (14, 16) as shown in figure 1 and paragraph [0026].
However Leaiber teaches the claimed limitation as discussed above except a cooling body and/or a housing, which is connected to the at least one head-conducting mean and comprises a structure distinct from the potting compound or insulator.
Gromoll teaches a cooling body and/or a housing (5), which is connected to the at least one head-conducting mean ( 12) and comprises a structure distinct from the potting compound (11) or insulator as shown in figure 3, for the advantageous benefit of providing an effective heat dissipation on the winding.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Leiber by using a cooling body and/or a housing, which is connected to the at least one head-conducting mean and comprises a structure distinct from the potting compound or insulator, as taught by Gromoll, to provide an effective heat dissipation on the winding.
As to claim 10/1, Leaiber teaches wherein space between windings forming the exciter coils (14, 16) in winding grooves is potted with a potting compound, in particular with a heat conductivity of at least 0.25 W/mK, in particular such that there are substantially no  air inclusions between coil wires of the windings  as shown see figure 1.
As to claim 11/1,  Leiber teaches further including: stator teeth; and at least one channel that extends in an axial direction parallel to the stator teeth, for a water-type cooling arrangement and/or heatpipe, wherein the at least one channel is arranged in or on the stator carrier (2, 4), see paragraph [0032]).
As to claim 12/1, Leiber teaches comprising at least one stator see title.  
As to claim 13/12, Leiber teaches wherein the rotating-field machine comprises two stators and an external rotor, wherein the external rotor includes at least one connecting means ( 18, 19) that which extends radially between the two stators (1, 3) and which is connected rotationally conjointly to a rotor shaft (8) directly or indirectly via one or more parts in particular via collars wherein, on the connecting means there is integrally formed or fastened at least one cylindrical wall that which bears permanent magnets (20a) on an inner side as shown in figure 1.  
As to claim 14/13, Leiber teaches wherein the connecting means of the rotor is produced in a deep-drawing process and is composed of a ferromagnetic material and is of thin-walled form, thinner than 3 mm as shown in figure 1.  
As to claim 15/13, Leiber teaches wherein the external rotor (18, 19) is surrounded by a radially external, laminated magnetic return, wherein air gaps are present both between pole shoes of the two stators (1,3) and the permanent magnets of the external rotor and between the external rotor and the magnetic return as shown in figure 1.
As to claim 16/13, Leiber teaches wherein the exciter coils of each stator of the rotating-field machine are connected via one or two 3-phase connections to respective in each case one power electronics circuits such that, in particular in the event of a failure of one of the power electronics circuits or of one of the exciter coils, a torque, in particular 50% to 75% of a maximum torque still remains available  (see paragraph [0032]).  
As to claim 17/12, Leiber teaches a stator carrier (2, 4), and a housing of the rotating-field machine, wherein the stator carrier (2, 4) is arranged or fastened to the housing of the rotating-field machine directly or via an intermediate part, in particular, comprising a cooling body is arranged on the stator carrier (2, 4) as shown in figure 1 and see paragraph [0032].
As to claim 18/17, Leiber teaches wherein the at least one stator further includes: characterized in that stator teeth; and intermediate elements arranged between the stator teeth to connect the stator teeth to one 9another, wherein heat dissipation (42) takes place from the at least one stator to the cooling body (15) or housing via the intermediate elements and/or a water-type cooling arrangement and/or heatpipes as shown in figure 1 and paragraph [0030].  
As to claim 19/17, Leiber teaches further including an electronics module (ECU) (30) , wherein components of the electronics module (ECU) (30), or the electronics module (ECU)] itself, is/are connected to the cooling body (15), wherein the cooling body (15) is arranged between the electronics module (30) and the at least one stator or the stator carrier (2, 4) as shown in figure 1.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiber (DE102013101084) and Gromoll (WO2006/069893) as applied in claim 1 above, and further in view of Naumanen (EP3091637).
As to claim 2/1, Leiber in view of Gromoll teaches the claimed limitation as discussed above except wherein the at least one heat-conducting means is forced against at least one of the multiple exciter coils by means of a spring, wherein the spring is supported against the stator carrier, the cooling body or the housing.  
However Naumanen teaches the at least one heat-conducting means (304) is forced against at least one of the multiple exciter coils (303) by means of a spring (309), wherein the spring (309) is supported against the stator carrier (302), the cooling body or the housing as shown in figure 3a, for the advantageous benefit of improving cooling of the stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Leiber in view of Gromoll by using at least one heat-conducting means is forced against at least one of the multiple exciter coils by means of a spring, wherein the spring is supported against the stator carrier, the cooling body or the housing, as taught by Naumanen, to improve cooling of the stator.
As to claim 3/1, Leiber and Gromoll in view of Naumanen teaches the claimed limitation as discussed above except wherein the at least one heat-conducting means is enabled to can be pressed against the at least one of the multiple exciter coils by means of a screw thread, in particular can be and thereby screwed into a bore with internal thread of the stator carrier 5, the cooling body or the housing.  
However Naumanen teaches at least one heat-conducting means (105) is enabled to can be pressed against the at least one of the multiple exciter coils by means of a screw thread (208), in particular can be and thereby screwed into a bore with internal thread of the stator carrier (201), 5, the cooling body or the housing as shown in figure 2, for the advantageous benefit of improving cooling of the stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Leiber and Gromoll by using at least one heat-conducting means is enabled to can be pressed against the at least one of the multiple exciter coils by means of a screw thread, in particular can be and thereby screwed into a bore with internal thread of the stator carrier 5, the cooling body or the housing, as taught by Naumanen, to improve cooling of the stator.
Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiber (DE102013101084) and Gromoll (WO2006/069893) as applied in claim 1 above, and further in view of Kim (8,754,568).
As to claim 4/1, Leiber in view of Gromoll teaches the claimed limitation as discussed above except that stator teeth; and intermediate elements are arranged between the stator teeth to connect the stator teeth to one another, wherein the of the stator and in particular connect these to one another, which intermediate elements extend in an axial direction of the stator along the stator teeth, and wherein the intermediate elements are manufactured from a second material that is different from a first material of which the stator teeth are composed different material than the stator teeth.
However Kim teaches stator teeth (31); and intermediate elements (40) are arranged between the stator teeth to connect the stator teeth to one another, wherein the of the stator and in particular connect these to one another, which intermediate elements (40) extend in an axial direction of the stator along the stator teeth, and wherein the intermediate elements (40) are manufactured from a second material that is different from a first material of which the stator teeth are composed different material than the stator teeth as show in figure 7B, for advantageous benefit of improving coolng.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Leiber in view of Gromoll by using that stator teeth; and intermediate elements are arranged between the stator teeth to connect the stator teeth to one another, wherein the of the stator and in particular connect these to one another, which intermediate elements extend in an axial direction of the stator along the stator teeth, and wherein the intermediate elements are manufactured from a second material that is different from a first material of which the stator teeth are composed different material than the stator teeth, as taught by Kim, to improve cooling.
As to claim 5/4, Leiber and Gromoll in view of Kim teaches the claimed limitation as discussed above except wherein the second material characterized in that the material has a thermal conductivity X2 of greater than 100 W/mK, in particular of greater than 200 W/mK, in particular and is aluminum or magnesium or an alloy of aluminum or magnesium.
However Kim teaches wherein the second material (40), the material has a thermal conductivity X2 of greater than 100 W/mK, in particular of greater than 200 W/mK, in particular and is aluminum or magnesium or an alloy of aluminum or magnesium as shown in figure 9, for advantageous benefit of improving coolng.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Leiber and Gromoll  in view of Kim by using the stator is designed as an internal stator or an external stator and has a number N, of the stator teeth which together form a number, N/2, of tooth groups and wherein each stator tooth has one respective pole core and one respective pole shoe integrally formed thereon, wherein the pole cores are manufactured from the first material wherein a respective on of the tooth groups is formed by two directly adjacently arranged stator teeth which, together with a magnetic return means are constituent parts of a magnetic circuit and 6wherein, between two adjacent stator teeth of two adjacent tooth groups there is arranged in each case at least one of the intermediate elements, as taught by Kim, to improve cooling.
As to claim 6/4, Leiber and Gromoll  in view of Kim teaches the claimed limitation as discussed above except wherein the stator is designed as an internal stator or an external stator and has a number N, of the stator teeth which together form a number, N/2, of tooth groups and wherein each stator tooth has one respective pole core and one respective pole shoe integrally formed thereon, wherein the pole cores are manufactured from the first material wherein a respective on of the tooth groups is formed by two directly adjacently arranged stator teeth which, together with a magnetic return means are constituent parts of a magnetic circuit and 6wherein, between two adjacent stator teeth of two adjacent tooth groups there is arranged in each case at least one of the intermediate elements.
However Kim teaches the stator is designed as an internal stator or an external stator and has a number N, of the stator teeth which together form a number, N/2, of tooth groups and wherein each stator tooth has one respective pole core and one respective pole shoe integrally formed thereon, wherein the pole cores are manufactured from the first material (41) wherein a respective on of the tooth groups is formed by two directly adjacently arranged stator teeth which, together with a magnetic return means are constituent parts of a magnetic circuit and 6wherein, between two adjacent stator teeth of two adjacent tooth groups there is arranged in each case at least one of the intermediate elements (40) as shown in figure 7B, for advantageous benefit of improving coolng.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Leiber and Gromoll in view of Kim by using the stator is designed as an internal stator or an external stator and has a number N, of the stator teeth which together form a number, N/2, of tooth groups and wherein each stator tooth has one respective pole core and one respective pole shoe integrally formed thereon, wherein the pole cores are manufactured from the first material wherein a respective on of the tooth groups is formed by two directly adjacently arranged stator teeth which, together with a magnetic return means are constituent parts of a magnetic circuit and 6wherein, between two adjacent stator teeth of two adjacent tooth groups there is arranged in each case at least one of the intermediate elements, as taught by Kim, to improve cooling.
As to claim 7/4, Leiber and Gromoll  in view of Kim teaches the claimed limitation as discussed above except further including at least one heat-conducting element arranged between exciter coil of the multiple exciter coils and a stator tooth of the N stator teeth, wherein the at least one heat-conducting element  is there is arranged at least one heat conducting element which is in particular in contact with at least one of the intermediate elements and wherein the at least one heat-conducting element preferably is or has plastic, aluminum oxide or nitride ceramic or silicon carbide or boron nitride and/or has a thermal conductivity of X> 5 W/mK.  
Kim teaches further including at least one heat-conducting element (41) arranged between exciter coil (33) of the multiple exciter coils and a stator tooth of the N stator teeth, wherein the at least one heat-conducting element (41) is there is arranged at least one heat conducting element (41) which is in particular in contact with at least one of the intermediate elements and wherein the at least one heat-conducting element (41) preferably is or has plastic, aluminum oxide or nitride ceramic or silicon carbide or boron nitride and/or has a thermal conductivity of X> 5 W/mK as shown n figure 7B, for advantageous benefit of improving coolng.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Leiber and Gromoll in view of Kim by using at least one heat-conducting element arranged between exciter coil of the multiple exciter coils and a stator tooth of the N stator teeth, wherein the at least one heat-conducting element  is there is arranged at least one heat conducting element which is in particular in contact with at least one of the intermediate elements and wherein the at least one heat-conducting element preferably is or has plastic, aluminum oxide or nitride ceramic or silicon carbide or boron nitride and/or has a thermal conductivity of X> 5 W/mK, as taught by Kim, to improve cooling.
As to claim 8/7, Leiber and Gromoll  in view of Kim teaches the claimed limitation as discussed above except wherein the at least one heat- conducting means is arranged for radial dissipation of heat radially inward from an exciter 3Application No. 16/967,936Attorney Docket No. 689578-2US(N15WOUS) coil of the multiple exciter coils to at least one of the intermediate elements, wherein the at least one heat-conducting element comprises a plate-like cooling body that extends in the axial direction of the stator and that has a thermal conductivity of greater than 5 W/mK.
However Gromoll teaches wherein the at least one heat- conducting means (12) is arranged for radial dissipation of heat radially inward from an exciter3Application No. 16/967,936Attorney Docket No. 689578-2US(N15WOUS) coil (2) of the multiple exciter coils to at least one of the intermediate elements, wherein the at least one heat-conducting element (12) comprises a plate-like cooling body (see abstract)  that extends in the axial direction of the stator and that has a thermal conductivity of greater than 5 W/mK as shown in figure 3, , for the advantageous benefit of providing an effective heat dissipation on the winding.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify , Leiber and Gromoll  in view of Kim by using at least one heat- conducting means is arranged for radial dissipation of heat radially inward from an exciter 3Application No. 16/967,936Attorney Docket No. 689578-2US(N15WOUS) coil of the multiple exciter coils to at least one of the intermediate elements, wherein the at least one heat-conducting element comprises a plate-like cooling body that extends in the axial direction of the stator and that has a thermal conductivity of greater than 5 W/mK, as taught by Gromoll, to provide an effective heat dissipation on the winding.
As to claim 9/4, Leiber and Gromoll in view of Kim teaches the claimed limitation as discussed above except further including at least one heat-conducting means in the form of a water channel of a fluid type or water-type cooling arrangement or of a heatpipe, arranged , in or on the intermediate elements, wherein the at least one heat-conducting means extends in the axial direction of the stator and serves for the dissipation of heat in the axial direction and, in particular is in contact 7with a cooling body.
Kim teaches at least one heat-conducting means (41) in the form of a water channel of a fluid type or water-type cooling arrangement or of a heatpipe, arranged , in or on the intermediate elements (40), wherein the at least one heat-conducting means (41) extends in the axial direction of the stator and serves for the dissipation of heat in the axial direction and, in particular is in contact 7with a cooling body as shown in figure 7B, for advantageous benefit of improving coolng.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Leiber and Gromoll in view of Kim by using at least one heat-conducting means in the form of a water channel of a fluid type or water-type cooling arrangement or of a heatpipe, arranged , in or on the intermediate elements, wherein the at least one heat-conducting means extends in the axial direction of the stator and serves for the dissipation of heat in the axial direction and, in particular is in contact 7with a cooling body, as taught by Kim, to improve cooling.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	August 2, 2022